Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the response filed on 05/1//2021.  
Applicant has filed a Terminal Disclaimer to overcome the double patenting rejection, thus the double patent rejection have been withdrawn by the examiner.
Claims 2-24 are pending and have been examined.
Allowable Subject Matter
Claims 2-24 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the RVS having a voltage level less than the PVS; a positive signal generation module (PSGM) generating the PVS, the PSGM including a first capacitor, the PSGM employing the first capacitor to generate a portion of the PVS based on the RVS; and a switching module (SM) comprising at least one radio frequency (RF) switch, the SM coupled to the PSGM for receiving the PVS”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “ i) providing a varying supply voltage signal (VDD);
 ii) based on the VDD, generating a positive
 iii) employing a capacitor to generate a portion of the SSVS based on the RVS; providing the SSVS to the SM; and generating the switching event by at least one radio frequency (RF) switch of the SM, wherein the SSVS is configured to remain substantially stable during the switching event of the at least one RF switch”.
In re to claim 23, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the RVS having a voltage level less than the PVS, the PSGM including a first capacitor, the PSGM employing the first capacitor to generate a portion of the PVS based on the RVS; a negative signal generation module (NSGM) for generating a steady state negative voltage signal (NVS), the NSGM including a second capacitor, the NSGM employing the second capacitor to nominally generate a portion of the NVS based on the RVS, and a switching module (SM) comprising at least one radio frequency (RF) switch configured to generate the switching event, the SM coupled to the PSGM and to the NSGM for respectively receiving the PVS and the NVS”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-15, 21 and 22, claims 3-15, 21 and 22, depend from claim 2, thus are also allowed for the same reasons provided above.     
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.
In re to claim 24, claim 24 depend from claim 23, thus is also allowed for the same reasons provided above.     
        	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839